        Case 1:18-cv-04718-JPB Document 10 Filed 10/30/18 Page 1 of 9




                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION

EDUARDO A. SAENZ, on behalf            )
of himself And all others similarly    )
situated,                              )
                                       )
      Plaintiff                        )
                                       )
v.                                     ) Case No. 1:18-cv-04718-TCB
                                       )
OLD DOMINION FREIGHT                   )
LINE, INC.,                            )
                                       )
      Defendant                        )

        DEFENDANT’S MOTION FOR DENIAL OF PLAINTIFF’S
             CONDITIONAL CERTIFICATION MOTION
                  AS PREMATURE AND MOOT

       COMES NOW Defendant Old Dominion Freight Line, Inc., and moves this

Court to Deny Plaintiff’s Conditional Collective Action Certification Motion As

Premature and Moot. Defendant shows this Court the following in support.

       This is a putative collective action filed under section 16(b) of the Fair Labor

Standards Act. Because this is FLSA litigation, it is governed by this Court’s Order

in Actions Brought under the Fair Labor Standards Act (“Order”), entered on

October 17, 2018. (Dkt. No. 7.) Plaintiff filed his Complaint (Dkt. No. 1) on

October 11, 2018, and was presumably unaware that the Order would govern his

case. On the same day that Plaintiff filed his Complaint, he filed Named Plaintiff’s
        Case 1:18-cv-04718-JPB Document 10 Filed 10/30/18 Page 2 of 9




Motion For Conditional Certification And Issuance Of Notice To All Collective

Class Members And Supporting Brief. (Dkt. No. 4.)

       Plaintiff served his Complaint on October 16, 2018. (Dkt. No. 5.) On

October 26, 2018, after Defendant advised Plaintiff -- through counsel -- of the Order

and the fact that his original Complaint did not comply with certain of the Order’s

requirements, Plaintiff filed his First Amended Complaint. (Dkt. No. 8, Am.

Compl.) The Amended Complaint contains new paragraphs that are presumably

intended to add new allegations that Plaintiff believes would fulfill the Order’s

requirements and avoid this Court’s dismissal of his case.1 (Id.) Plaintiff added new

paragraphs concerning his own claims as well as concerning claims made on behalf

of unidentified putative collective action members.       He materially altered the

original Complaint in his attempt to comply with this Court’s Order.

       A.    This Court’s Order Provides A Paradigm for FLSA Litigation
             According to Which Plaintiff’s Conditional Collective Action
             Certification Is Premature
       Prior to filing this motion, Defendant’s counsel advised Plaintiff’s counsel

that Defendant believes Plaintiff’s Conditional Collective Action Certification

Motion is premature, especially because it predated this Court’s Order that



1
 Paragraphs 24, 25, 50, and 52-60 of Plaintiff’s Amended Complaint are either
substantively revised or entirely new.

                                          2
        Case 1:18-cv-04718-JPB Document 10 Filed 10/30/18 Page 3 of 9




necessitated the material amendment of Plaintiff’s Complaint. Setting aside that

Plaintiff’s conditional certification motion would have been premature even if this

Court had not entered its Order, it is premature, regardless, because of the Order and

because Plaintiff filed an Amended Complaint in an effort to comply with it.

       Defendant need not argue here that a motion for conditional certification is

premature when it is filed with a complaint or before a defendant has responded to

that complaint. Although there are reasons sounding in equity, judicial efficiency

and economy, and general fairness that make such an early filing improper, this

Court need not consider such abstract principles to grant Defendant’s motion.

Instead, this Court need look no further than its own Order.

      To help it with case management and “to foster early and cost-effective

resolution,” this Court’s Order requires that the parties engage in certain activity

before litigation under the FLSA progresses too far. Among other things, and in

addition to requirements governing what a plaintiff’s complaint must contain, the

Court’s Order requires that a plaintiff make a statement of claim, to which a

defendant must provide a response. Indeed, this Court’s Order requires that a

statement of a claim be submitted by “each” plaintiff. (Dkt. No. 7, ¶ 1.) Defendant

does not presume to know whether this Court intends for that requirement to apply

to opt-in plaintiffs, as well. Defendant anticipates that a cautious plaintiff might


                                          3
         Case 1:18-cv-04718-JPB Document 10 Filed 10/30/18 Page 4 of 9




assume that it does, as this Court’s Order provides that the “[f]ailure to comply with

any of [its] procedures may result in the imposition of appropriate sanctions,

including but not limited to, the dismissal of this action or entry of default.” (Id. ¶

5.) Of course, such an approach could reveal very quickly the impropriety of the

very collective action certification that Plaintiff longs to secure in this case.

       In any event, Plaintiff has not submitted his own statement of claim. He has

not, in fact, served his Amended Complaint as of the date of this filing, which would

trigger the 21-day deadline for him to submit that statement. Granted, this motion

is Defendant’s first appearance; and a plaintiff need not do anything in this regard

until the defendant has appeared. (Id. ¶ 1.d.) All of this, however, makes clear that

this case has not progressed far under the paradigm that this Court’s Order

establishes; and several things must happen to fulfill this Court’s stated objectives

for issuing its Order to the parties. It is far too early for Plaintiff’s Conditional

Collective Action Certification Motion. If Plaintiff will not withdraw that motion,

this Court should deny it for its prematurity.




                                            4
         Case 1:18-cv-04718-JPB Document 10 Filed 10/30/18 Page 5 of 9




       B.    Plaintiff’s Amended Complaint Moots His Conditional Collective
             Action Certification Motion
       Even if the paradigm of this Court’s Order did not, by itself, make it too soon

in this case for Plaintiff to have filed his Conditional Collective Action Certification

Motion, the Order’s effect on Plaintiff’s original Complaint is as fatal to his motion

as the motion’s prematurity. It is no surprise that Plaintiff’s conditional certification

motion relies upon and integrates by reference various allegations contained in his

original Complaint. Now that the Complaint is no longer the underlying complaint,

the motion has been made obsolete. His revisions to and additions contained within

the Amended Complaint have, among other things, made Plaintiff’s citations to

paragraphs within the original Complaint nonsensical. Further, those changes and

additions have materially altered allegations and averments pertaining not only to

Plaintiff but to alleged (yet unidentified) potential members of the putative collective

class that he seeks to represent.2 Plaintiff has amended around his conditional

certification motion.



2
 Defendant has not yet determined whether it will move to dismiss some or all of
the Amended Complaint after Plaintiff serves it. In Campbell v. High Tech Rail
and Fence, LLC, et al., this Court granted a defendant’s motion to stay or extend
the deadline for response to the plaintiff’s conditional certification motion which
was filed nearly three months after the plaintiff filed his original complaint, which
he twice amended. No. 3:18-cv-00004-TCB (N.D. Ga. May 10, 2018) (Order
Attached as Exhibit 1).

                                           5
        Case 1:18-cv-04718-JPB Document 10 Filed 10/30/18 Page 6 of 9




       This is not a novel scenario. When a plaintiff amends his complaint after

filing a motion for conditional collective action certification, his motion should be

denied without prejudice because the amended complaint moots it. See e.g., In re

Amazon Fulfillment Ctr. Fair Labor Standards Act (FLSA) and Wage and Hour

Litig., No. 14-MD-2504 WL 3695750, at *1 (N.D. Ohio Apr. 26, 2013) (noting that

plaintiffs in one constitutive case in multidistrict litigation “repeatedly mooted their

conditional certification motion [by] amend[ing] the complaint prior to any court

determination”); Lytle v. Lowes Home Ctrs., Inc., No. 8:12-cv-1848, 2014 WL

103463, at *6 (M.D. Fla. Jan. 10, 2014) (“Based upon the filing of [Plaintiffs’]

Second Amended Complaint, the Court denied as moot [Plaintiffs] Motion for

Conditional Certification in order to promote accuracy of filings and clarity of the

record.”) (internal quotation marks omitted); see also Lawrence v. Maxim

Healthcare Servs., Inc., No. 1:12CV2600, 2013 WL 12178607, at *1 (N.D. Ohio

Apr. 26, 2013) (denying as moot motion for conditional certification filed prior to

amended complaint).

       Defendant asked Plaintiff to withdraw his Motion for Conditional Collective

Action Certification because it was premature and because this Court’s Order would

require his Complaint to be amended. Perplexingly, Plaintiff refused to do so, even

when it would have caused him no harm at all. Instead he compelled Defendant to


                                           6
         Case 1:18-cv-04718-JPB Document 10 Filed 10/30/18 Page 7 of 9




engage in its own motions practice to request relief from his premature and soon to

be mooted conditional certification motion.        At least, this Court should deny

Plaintiff’s Motion for Conditional Collective Action Certification Motion as moot.

       Defendant moves this Court to take one step more. Defendant requests that

Plaintiff be instructed that he may not file a conditional certification motion until

he has complied in good faith with this Court’s Order. While it would argue that

Plaintiff has chosen not to comply with that Order (or with its spirit, at least),

Defendant notes that the Order sets forth new procedures for litigating FLSA cases

and does not move the Court to sanction Plaintiff for his failure to comply with it.

       Should this Court deny the relief that Defendant requests, then Defendant

asks respectfully that it be given twenty days following its deadline for response to

Plaintiff’s yet unserved Amended Complaint to respond, as well, to Plaintiff’s

Motion for Conditional Collective Action Certification.




                                           7
       Case 1:18-cv-04718-JPB Document 10 Filed 10/30/18 Page 8 of 9




                    CERTIFICATE OF COMPLIANCE

      Pursuant to LR 7.1D, NDGa., Ryerson certifies that this memorandum of law

has been prepared in Times New Roman 14-point, one of the fonts approved in LR

5.1C, NDGa.

                                          Respectfully submitted,

                                          OLD DOMINION FREIGHT LINE,
                                          INC.



                                          By: /s/ Brett C. Bartlett
                                              Brett C. Bartlett
                                              Georgia Bar No. 040510
                                              SEYFARTH SHAW LLP
                                              1075 Peachtree Street, N.E.
                                              Suite 2500
                                              Atlanta, Georgia 30309-3958
                                              Telephone: (404) 885-1500
                                              Facsimile: (404) 892-7056
                                              E-mail: bbartlett@seyfarth.com

                                              Counsel for Defendant

Date: October 30, 2018




                                      8
        Case 1:18-cv-04718-JPB Document 10 Filed 10/30/18 Page 9 of 9




                       UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF GEORGIA
                             ATLANTA DIVISION

EDUARDO A. SAENZ, on behalf            )
of himself And all others similarly    )
situated,                              )
                                       )
      Plaintiff                        )
                                       )
v.                                     ) Case No. 1:18-cv-04718-TCB
                                       )
OLD DOMINION FREIGHT                   )
LINE, INC.,                            )
                                       )
      Defendant                        )

                          CERTIFICATE OF SERVICE

      I certify that on October 30, 2018, I filed DEFENDANT’S MOTION FOR

DENIAL OF PLAINTIFF’S CONDITIONAL CERTIFICATION MOTION AS

PREMATURE AND MOOT with the Clerk of Court using the CM/ECF system,

which will automatically send electronic notification of such filing to the following

attorneys of record:

                                 Louise N. Smith
                             William Julian Smith, III
                                 Smith Law, LLC
                         3611 Braselton Highway, Suite 202
                              Dacula, Georgia 30019

                                             /s/ Brett C. Bartlett
                                             Brett C. Bartlett
                                             Counsel for Defendant
